Citation Nr: 1548978	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastro-esophageal reflux disease (GERD), also claimed secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998 in the U.S. Marine Corps.  He also served in the U.S. Army and Army Reserves from May 2004 to April 2009, with confirmed active duty from May 2005 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The case was brought before the Board in May 2012, February 2014, and October 2014, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The Board notes that in an April 2014 rating decision, the RO awarded service connection to the Veteran for chronic fatigue syndrome and assigned a 60 percent disability rating, denied the Veteran's claim for a disability rating in excess of 70 percent for PTSD, denied the Veteran's claim for service connection for sleep apnea, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  In May 2014, the Veteran appealed this decision, arguing that his initial disability rating for chronic fatigue syndrome should be higher, that his disability rating for PTSD should be higher, that he was entitled to service connection for sleep apnea, and that he was entitled to a TDIU.  As a statement of the case (SOC) has yet to be issued with regard to any of these issues, they must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran indicates he began having problems with acid reflux immediately after returning from Iraq in 2006.  In the alternative, he believes his service-connected PTSD, particularly the medications he takes for his PTSD, aggravates his acid reflux.

Service treatment records indicate treatment for vomiting, nausea, gastroenteritis, and diarrhea.  In July 2005, for example, the Veteran was treated for symptoms of nausea and diarrhea for two days after eating Chinese food.  He was diagnosed with gastroenteritis.  

The Veteran indicates he became very sensitive to certain foods after returning from Iraq.  VA treatment records indicate he was seen and treated for acid reflux as early as April 2007, which was diagnosed as GERD in July 2007.

The Veteran was first afforded a VA examination for his claim of service connection for GERD in March 2014.  The examiner noted the Veteran's contentions that his symptoms started in 2006, but did not otherwise opine or address whether the Veteran's GERD was incurred during active duty.  Rather, the examiner's opinion focused mainly on the question of whether the Veteran's PTSD condition or medications caused or aggravated GERD, which the examiner opined in the negative.  The examiner did not provide an opinion as to whether the Veteran's GERD is directly attributable to his military service in light of his lay contentions describing symptoms since 2006 and in light of in-service treatment for vomiting, nausea, and diarrhea, particularly after eating certain foods.

The Board again remanded this claim in October 2014 for a new examination and opinion that fully addressed all theories of entitlement, as well as the Veteran's lay statements and service treatment records that documented gastrointestinal symptoms.  

VA afforded the Veteran an examination in August 2015.  Affirming the diagnosis of GERD, the examiner opined in part that was less likely than not that the Veteran's GERD was incurred in or caused by an in-service injury, event, or illness.  As rationale, the examiner cited his review of the Veteran's claims file, noting that the earliest documentation of GERD was in 2007, which was one year after the Veteran's separation from service.  Thus, the examiner opined, a nexus was not established.  

Unfortunately, this opinion is inadequate for adjudication purposes.  In rendering his opinion, the examiner failed to discuss the Veteran's statements of record that describe having gastrointestinal symptoms in 2006.  Specifically, in the March 2014 examination, the Veteran indicated that he had suffered from GERD since 2006.  Addressing this contention is necessary because it places the onset date of the Veterans' GERD during or shortly after the Veteran's active service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service and accurately discuss the medical history.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Further, while the August 2015 examiner indicated he reviewed the entire claims file, he failed to discuss instances in the Veteran's service treatment records where the Veteran showed gastrointestinal symptoms.  A new medical opinion that accounts for these deficiencies is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided an SOC on the issues of entitlement to an increased initial disability rating for chronic fatigue syndrome, entitlement to an increased disability rating for increased disability rating for PTSD, entitlement to service connection for sleep apnea, and entitlement to a TDIU. If, and only if, a substantive appeal is filed as to these issues, they should be further developed, as needed, and returned to the Board for appellate review.

2.  Arrange for the same examiner who conducted the 
August 2015 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below. The examiner should state in the opinion that review of the claims folder/electronic record was accomplished.  Examination of the Veteran is not required unless deemed necessary by the examiner. The examiner should accomplish the following:

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions during his March 2014 VA examination that he had GERD as early as 2006, even though it is not documented in his service treatment records or VA treatment records.  

The examiner is also asked to specifically account for the instances in the Veteran's service treatment records that document gastrointestinal symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner determined that an opinion cannot be rendered without resort to speculation, a full rationale must be provided as to why this is so.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




